DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

           Claims 13 is rejected under 35 U.S.C. 101 because the invention is directed to non-statutory subject matter.         
The preamble of claim 13 recites: “A computer program product for dynamically programming and distributing a wearable in an automated vending machine, the computer program product including a computer readable storage medium having program instructions embodied therewith” is rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.
	In order to overcome the 101 rejection, the preamble of claim 13 should be changed to “A computer program product for dynamically programming and distributing a wearable in an automated vending machine, the computer program product including a non-transitory computer readable storage medium having program instructions embodied therewith”.



Claim Rejections - 35 USC § 103
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3. 	Claims 1, 2, 4-6, 13, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen et al (US 8,050,796 B1) in view of Giovannoni (US 2009/0111286 A1) and further in view of Kologrivov et al (US 2016/0228325 A1).
 	Regarding claims 1 and 13, Hagen teaches a method for coding and marking and distributing a wearable in an automated vending machine (see column 1, lines 29-49, “in many PetSmart and WalMart stores, the operator inserts a token, purchased from the store”, see column 17, lines 29-39, “the customer may first indicate to the kiosk 2 the tag or tag style to be printed. This may be done, among other ways, by requiring the customer to enter a particular CODE in the kiosk 2 to indicate the tag either through the graphical interface 10 or through a scanner, such as a bar code scanner 82 
mounted somewhere on the kiosk 2. The bar code scanner 82, for example, may be configured to recognize a bar CODE on the tag itself, the tag packaging or on the customer receipt that corresponds with a known tag style for the kiosk 2”, and see Abstract, “tag marking”, also see Fig.1, Fig.2 and column 12, lines 14-21, “the kiosk is modified to include methods of accepting payment such as by credit card or cash or tokens”, and see column 1, lines 29-35, “a customer is permitted to approach and operate the kiosk to customize the marking of a particular tag selection from inside the kiosk and cause the machine to mark a pet tag”, and see column 5, lines 39-44, “a graphical user interface coupled to the housing and responsive to the controller, the graphical user interface configured to prompt a customer to submit the pet tag to the tag holder and to supply information about an image to mark on the pet tag”.  Note that, see column 27, lines 25-28, where Hagen further teaches “the marking kiosk may be used for marking luggage tags, PEOPLE JEWELRY, key chains, plaques, small electronics (such as an iPod or a cellular phone or other case)” and it reads on Applicant’s “a wearable”), 
 	the method comprising: 
	receiving at the vending machine a request from a guest to issue a wearable (see Abstract, “receiving the tag to be marked from the customer”.  Note that, see column 27, lines 25-28, where Hagen further teaches “the marking kiosk may be used for marking luggage tags, PEOPLE JEWELRY, key chains, plaques, small electronics (such as an iPod or a cellular phone or other case)” and it reads on Applicant’s “a wearable”);
 	determining an identity of the guest from the request (see column 12, lines 14-21, “the kiosk is modified to include methods of accepting payment such as by credit card or cash or tokens”.  In this case, Hagen’s “credit card” has an identity/information of the guest and it reads on Applicant’s “an identity”); 
 	selecting a wearable within the vending machine from a repository of uncoded/unmarked/unprogrammed wearables (see Fig.1 and see column 9, line 59, “tag receiver 14 with a door 16”, and see column 14, lines 15-31, “the tag receiver 14 may comprise a door 16, while in other implementations, the tag receiver 14 may comprise only an opening in the housing”.  In this case, Hagen’s “tag receiver 14” reads on Applicant’s “a repository”.  Note that, when the door 16 is closed, the receiver 14 is within the vending machine, or “an opening” means the receiver 14 is within the vending machine); 
 	moving the selected wearable out of the repository and into a coding/marking tray, within the vending machine, that is communicatively segregated from the repository within the vending machine (see Fig.6A, Fig.6B, Fig.7, Fig.10A, Fig.10B, Fig.10C, Fig.11A, Fig.11B, Fig.11C, Fig.12, Fig.13A, Fig.13B, Fig.13C, Fig.17, Fig.18A, Fig.18B, Fig.19, Fig.20, Fig.21 and Fig.22 for: moving the selected wearable out of the repository and into a coding/marking tray, within the vending machine, that is communicatively segregated from the repository within the vending machine.  In addition, see column 12, line 38 to column 13, line 10, and column 16, lines 54-61, “trays or carriers”, “holder”); 
 	coding/marking the selected wearable while the selected wearable remains in the coding/marking tray with information corresponding to the determined identity of the guest (also see Fig.6A, Fig.6B, Fig.7, Fig.10A, Fig.10B, Fig.10C, Fig.11A, Fig.11B, Fig.11C, Fig.12, Fig.13A, Fig.13B, Fig.13C, Fig.17, Fig.18A, Fig.18B, Fig.19, Fig.20, Fig.21 and Fig.22, see coding/marking tray 208, and see column 12, line 38 to column 13, line 10, and column 16, lines 54-61, “trays or carriers”, “holder” for: the selected wearable while the selected wearable remains in the coding/marking tray with information corresponding to the determined identity of the guest, also see column 2, lines 32-34, “prompt a customer to supply information about an image to mark on a tag and to place the tag in the tag holder”, and see column 17, lines 29-39, “the customer may first indicate to the kiosk 2 the tag or tag style to be printed. This may be done, among other ways, by requiring the customer to enter a particular code in the kiosk 2 to indicate the tag either through the graphical interface 10 or through a scanner, such as a bar code scanner 82 mounted somewhere on the kiosk 2. The bar code scanner 82, for example, may be configured to recognize a bar CODE on the tag itself, the tag packaging or on the customer receipt that corresponds with a known tag style for the kiosk 2”, and see column 5, lines 39-44, “a graphical user interface coupled to the housing and responsive to the controller, the graphical user interface configured to prompt a customer to submit the pet tag to the tag holder and to supply information about an image to mark on the pet tag”, also see column 12, lines 14-21, “the kiosk is modified to include methods of accepting payment such as by credit card or cash or tokens”.  In this case, Hagen’s “credit card” has an identity/information of the guest and it reads on Applicant’s “an identity”.  Note that, Giovannoni also teaches this claimed limitations, see below); and, 
 	ejecting the coded/marked wearable for retrieval by the guest at a dispensing outlet that is disposed within the vending machine but that is accessible from outside of the vending machine (see column 1, lines 58-59, “then dispenses the etched tag to a tag dispensing tray”, see column 2, lines 49-50, “dispensing the tag to the customer after automatically marking both sides of the tag”, and column 11, line 67 to column 12, line 1, “dispense the tag back to the customer”).
 	Hagen does not specifically disclose programming and distributing a wearable in an automated vending machine.
 	Giovannoni teaches programming and distributing a wearable in an automated vending machine (see Fig.1 to Fig.4, and see [0007], “a wristband containing electronic storage media, which is programmable by the wristband VENDOR as a SERVICE”.  In this case, Giovannoni’s “VENDOR” reads on Applicant’s “vending machine”).  Note that, Giovannoni also teaches “determining an identity of the guest from the request” and “programming the selected wearable with information corresponding to the determined identity of the guest” (see Abstract, [0003], [0027] and [0031], “identification”, [0008], “The programmed information may also include facts about the user's name, home address, date of birth, contact telephone numbers, emergency contact person, and employer. Image data, such as photograph, fingerprints, X-Rays, and EKG graphs, may also be programmed into the electronic storage media”, [0030], “Similarly, if the user is a lost child, a police officer or other security personnel can remove the wristband from the child, interconnect the wristband to a computer at hand, and access personal identification and contact information about the child. The photograph and fingerprint information can be cross-checked with the child to confirm identity, and perhaps cross-checked with other data bases available to the officer, as well”). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Giovannoni so into the system of Hagen so that the wristband can be programed by the wristband VENDOR as a service) (also see Giovannoni, [0007]).
	The combination of Hagen and Giovannoni does not specifically disclose a method for dynamically programming a wearable.
 	Kologrivov teaches a method for dynamically programming a wearable (see Kologrivov’s claim 10, “The wearable reusable massager and controlling unit of claim 2 further comprising: a logic chip that is programmable to allow manual control, pre-preprogrammed settings, or dynamic programming of the massage cycles to provide the best relief to the user”.  Note that “dynamically programming” is only recited in the preamble of claims 1 and 13).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Kologrivov into the system of Hagen and Giovannoni in order to provide the best relief to the user (also see Kologrivov’s claim 10).
	Regarding claim 2, the combination of Hagen, Giovannoni and Kologrivov further teaches the identity is determined by reading data stored on an identification card provided by the guest to a card reader disposed within the vending machine (see Hagen, column 12, lines 14-21, “the kiosk is modified to include methods of accepting payment such as by credit card or cash or tokens”.  Note that, Hagen’s “credit card” includes “an identification”).  
 	Regarding claim 4, the combination of Hagen, Giovannoni and Kologrivov further teaches the request indicates a particular style of wearable such that only a wearable amongst the uncoded/unmarked/unprogrammed wearables having the particular style is selected (see Hagen, column 1, lines 22-28, “tag marking kiosks are of four types: stamping, imprinting, stylus engraving and laser etching. Each type uses a different type of marking implement to mark a text message or logo or other image (collectively "image")”, column 1, lines 29-33, “a customer is permitted to approach and operate the kiosk to customize the marking of a particular tag selection from inside the kiosk”).  
 	Regarding claim 5, the combination of Hagen, Giovannoni and Kologrivov further teaches the request is initiated upon receipt in the card reader of an identity card (see Hagen, column 12, lines 14-21, “the kiosk is modified to include methods of accepting payment such as by credit card or cash or tokens”.  Note that, Hagen’s “credit card” includes “an identification”. Note that, Hagen’s “credit card” includes “an identification”, and in order to accept/verify the payment, the kiosk must read the credit card/cash/tokens).  
 	Regarding claim 6, the combination of Hagen, Giovannoni and Kologrivov further teaches the programming of the selected wearable includes storing in memory of the wearable, an identity of the guest and storing in a registry remote from the vending machine a unique identifier of the selected wearable and the identity of the guest (see Giovannoni, [0020], “Electronic mass storage media 16, such as a flash memory card or drive, or its equivalent, is provided within the wristband 11”, [0028], “a stored file containing that new image, and saving it in the TXT file in the storage media 16”, also see Giovannoni, Abstract, [0003], [0027] and [0031], “identification”, [0008], “The programmed information may also include facts about the user's name, home address, date of birth, contact telephone numbers, emergency contact person, and employer. Image data, such as photograph, fingerprints, X-Rays, and EKG graphs, may also be programmed into the electronic storage media”, [0030], “Similarly, if the user is a lost child, a police officer or other security personnel can remove the wristband from the child, interconnect the wristband to a computer at hand, and access personal 
identification and contact information about the child. The photograph and fingerprint information can be cross-checked with the child to confirm identity, and perhaps cross-checked with other data bases available to the officer, as well”).  
 	Regarding claim 14, the combination of Hagen, Giovannoni and Kologrivov further teaches the identity is determined by reading data stored on an identification card provided by the guest to a card reader disposed within the vending machine (see Hagen, column 12, lines 14-21, “the kiosk is modified to include methods of accepting payment such as by credit card or cash or tokens”.  Note that, Hagen’s “credit card” includes “an identification”, and in order to accept/verify the payment, the kiosk must read the credit card/cash or a card reader includes in the vending machine).  
 	Regarding claim 16, the combination of Hagen, Giovannoni and Kologrivov further teaches the request indicates a particular style of wearable such that only a wearable amongst the uncoded/unmarked/unprogrammed wearables having the particular style is selected (see Hagen, column 1, lines 22-28, “tag marking kiosks are of four types: stamping, imprinting, stylus engraving and laser etching. Each type uses a different type of marking implement to mark a text message or logo or other image (collectively "image")”, column 1, lines 29-33, “a customer is permitted to approach and operate the kiosk to customize the marking of a particular tag selection from inside the kiosk”).  
 	Regarding claim 17, the combination of Hagen, Giovannoni and Kologrivov further teaches the request is initiated upon receipt in the card reader of an identity card (see Hagen, column 12, lines 14-21, “the kiosk is modified to include methods of accepting payment such as by credit card or cash or tokens”.  Note that, Hagen’s “credit card” includes “an identification”, and in order to accept/verify the payment, the kiosk must read the credit card/cash or a card reader includes in the vending machine).  
 	Regarding claim 18, the combination of Hagen, Giovannoni and Kologrivov further teaches the programming of the selected wearable includes storing in memory of the wearable (see Giovannoni, [0020], “Electronic mass storage media 16, such as a flash memory card or drive, or its equivalent, is provided within the wristband 11”, [0028], “a stored file containing that new image, and saving it in the TXT file in the storage media 16”), an identity of the guest and storing in a registry remote from the vending machine a unique identifier of the selected wearable and the identity of the guest (see Giovannoni, [0020], “Electronic mass storage media 16, such as a flash memory card or drive, or its equivalent, is provided within the wristband 11”, [0028], “a stored file containing that new image, and saving it in the TXT file in the storage media 16”, also see Abstract, [0003], [0027] and [0031], “identification”, [0008], “The programmed information may also include facts about the user's name, home address, date of birth, contact telephone numbers, emergency contact person, and employer. Image data, such as photograph, fingerprints, X-Rays, and EKG graphs, may also be programmed into the electronic storage media”, [0030], “Similarly, if the user is a lost child, a police officer or other security personnel can remove the wristband from the child, interconnect the wristband to a computer at hand, and access personal identification and contact information about the child. The photograph and fingerprint information can be cross-checked with the child to confirm identity, and perhaps cross-checked with other data bases available to the officer, as well”).  

4. 	Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen et al (US 8,050,796 B1) in view of Giovannoni (US 2009/0111286 A1) and further in view of Kologrivov et al (US 2016/0228325 A1) and Tomassi (US 2003/0130762 A1).
 	Regarding claim 3, the combination of Hagen, Giovannoni and Kologrivov teaches the identity is determined by scanning a portion of the guest utilizing a reader disposed within the vending machine (see Giovannoni, [0008], “Image data, such as photograph, fingerprints, X-Rays, and EKG graphs, may also be programmed into the electronic storage media”, and/or see Hagen, column 12, lines 14-21, “the kiosk is modified to include methods of accepting payment such as by credit card or cash or tokens”.  Note that, Hagen’s “credit card” includes “an identification”, and in order to accept/verify the payment, the kiosk must scan the credit card/cash).  
 	The combination of Hagen, Giovannoni and Kologrivov does not specifically disclose the identity is determined by biometrically scanning a portion of the guest utilizing a biometric reader disposed within the vending machine.
 	Tomassi teaches the identity is determined by biometrically scanning a portion of the guest utilizing a biometric reader disposed within the vending machine (see Title, Fig.1, Abstract and [0011], “a biometric scan from the biometric characteristic verifier contained within the vending machine”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Tomassi into the system of Hagen, Giovannoni and Kologrivov in order to ensure that the person buying a product from the vending machine is legally allowed to make the purchase (see Tomassi, [0002]).
 	Regarding claim 15, the combination of Hagen, Giovannoni, Kologrivov and Tomassi further teaches the identity is determined by biometrically scanning a portion of the guest utilizing a biometric reader disposed within the vending machine (see Tomassi, Title, Fig.1, Abstract and [0011], “a biometric scan from the biometric characteristic verifier contained within the vending machine”).  

5. 	Claims 7, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen et al (US 8,050,796 B1) in view of Giovannoni (US 2009/0111286 A1) and further in view of Rass (US 2008/0137889 A1) and Kologrivov et al (US 2016/0228325 A1).
           Regarding claim 7, Hagen teaches a vending machine system adapted to coding and marking and distribute a wearable (see column 1, lines 29-49, “in many PetSmart and WalMart stores, the operator inserts a token, purchased from the store”, see column 17, lines 29-39, “the customer may first indicate to the kiosk 2 the tag or tag style to be printed. This may be done, among other ways, by requiring the customer to enter a particular code in the kiosk 2 to indicate the tag either through the graphical interface 10 or through a scanner, such as a bar code scanner 82 
mounted somewhere on the kiosk 2. The bar code scanner 82, for example, may be configured to recognize a bar code on the tag itself, the tag packaging or on the customer receipt that corresponds with a known tag style for the kiosk 2”, and see Abstract, “tag marking”, also see Fig.1, Fig.2 and column 12, lines 14-21, “the kiosk is modified to include methods of accepting payment such as by credit card or cash or tokens”, and see column 1, lines 29-35, “a customer is permitted to approach and operate the kiosk to customize the marking of a particular tag selection from inside the kiosk and cause the machine to mark a pet tag”, and see column 5, lines 39-44, “a graphical user interface coupled to the housing and responsive to the controller, the graphical user interface configured to prompt a customer to submit the pet tag to the tag holder and to supply information about an image to mark on the pet tag”.  Note that, see column 27, lines 25-28, where Hagen further teaches “the marking kiosk may be used for marking luggage tags, PEOPLE JEWELRY, key chains, plaques, small electronics (such as an iPod or a cellular phone or other case)” and it reads on Applicant’s “a wearable”), 
 	the system comprising: 
 	a vending machine comprising a repository of uncoded/unmarked/unprogrammed wearables communicatively segregated from a coding/marking tray disposed within the vending machine and a dispensing outlet that is separate from the coding/marking tray and the repository and that is accessible from an exterior portion of the vending machine (see Fig.1 and see column 9, line 59, “tag receiver 14 with a door 16”, and see column 14, lines 15-31, “the tag receiver 14 may comprise a door 16, while in other implementations, the tag receiver 14 may comprise only an opening in the housing”.  In this case, Hagen’s “tag receiver 14” reads on Applicant’s “a repository”.  Note that, when the door 16 is closed, the receiver 14 is within the vending machine, or “an opening” means the receiver 14 is within the vending machine);
 	a computer disposed within the vending machine (see column 2, lines 22-34, column 4, lines 1-5, column 4, lines 40-51, column 5, lines 24-44, “controller”), the computer comprising memory (see column 9, lines 23-37, “memory”) and at least one processor (see column 2, lines 22-34, column 4, lines 1-5, column 4, lines 40-51, column 5, lines 24-44, “controller”), and a communicative linkage with the repository and the coding/marking tray and also the communications circuitry (also see Fig.6A, Fig.6B, Fig.7, Fig.10A, Fig.10B, Fig.10C, Fig.11A, Fig.11B, Fig.11C, Fig.12, Fig.13A, Fig.13B, Fig.13C, Fig.17, Fig.18A, Fig.18B, Fig.19, Fig.20, Fig.21 and Fig.22, see coding/marking tray 208, and see column 12, line 38 to column 13, line 10, and column 16, lines 54-61, “trays or carriers”, “holder” for: the selected wearable while the selected wearable remains in the coding/marking tray with information corresponding to the determined identity of the guest, also see column 2, lines 32-34, “prompt a customer to supply information about an image to mark on a tag and to place the tag in the tag holder”); and, 
 	a dynamic coding/marking and distribution module stored in the memory of the computer (see column 2, lines 22-34, column 4, lines 1-5, column 4, lines 40-51, column 5, lines 24-44, “controller”), the module comprising computer program instructions enabled during execution in the computer (see column 9, lines 38-50, “may be programmed into the control system and user interface. Additional tutorials and explanations may be programmed in for a service technician, a store manager or other person interfacing with the system to simplify its use”) to perform: receiving at the vending machine a request from a guest to issue a coded/marked one of the uncoded/unmarked wearables (see Abstract, “receiving the tag to be marked from the customer”.  Note that, see column 27, lines 25-28, where Hagen further teaches “the marking kiosk may be used for marking luggage tags, PEOPLE JEWELRY, key chains, plaques, small electronics (such as an iPod or a cellular phone or other case)” and it reads on Applicant’s “a wearable”);  
determining an identity of the guest from the request (see column 12, lines 14-21, “the kiosk is modified to include methods of accepting payment such as by credit card or cash or tokens”.  In this case, Hagen’s “credit card” has an identity/information of the guest and it reads on Applicant’s “an identity”); 
selecting one of the uncoded/unmarked wearables from the repository (see Fig.1 and see column 9, line 59, “tag receiver 14 with a door 16”, and see column 14, lines 15-31, “the tag receiver 14 may comprise a door 16, while in other implementations, the tag receiver 14 may comprise only an opening in the housing”.  In this case, Hagen’s “tag receiver 14” reads on Applicant’s “a repository”.  Note that, when the door 16 is closed, the receiver 14 is within the vending machine, or “an opening” means the receiver 14 is within the vending machine); 
signalling the repository to move the selected one of the uncoded/unmarked wearables from the repository and into the coding/marking tray (see Fig.6A, Fig.6B, Fig.7, Fig.10A, Fig.10B, Fig.10C, Fig.11A, Fig.11B, Fig.11C, Fig.12, Fig.13A, Fig.13B, Fig.13C, Fig.17, Fig.18A, Fig.18B, Fig.19, Fig.20, Fig.21 and Fig.22 for: moving the selected wearable out of the repository and into a coding/marking tray, within the vending machine, that is communicatively segregated from the repository within the vending machine.  In addition, see column 12, line 38 to column 13, line 10, and column 16, lines 54-61, “trays or carriers”, “holder”); 
signalling the communications circuitry to code/mark the selected one of the uncoded/unmarked wearables, while the selected one of the uncoded/unmarked wearables remains in the tray, with information corresponding to the determined identity of the guest also see Fig.6A, Fig.6B, Fig.7, Fig.10A, Fig.10B, Fig.10C, Fig.11A, Fig.11B, Fig.11C, Fig.12, Fig.13A, Fig.13B, Fig.13C, Fig.17, Fig.18A, Fig.18B, Fig.19, Fig.20, Fig.21 and Fig.22, see coding/marking tray 208, and see column 12, line 38 to column 13, line 10, and column 16, lines 54-61, “trays or carriers”, “holder” for: the selected wearable while the selected wearable remains in the coding/marking tray with information corresponding to the determined identity of the guest, also see column 2, lines 32-34, “prompt a customer to supply information about an image to mark on a tag and to place the tag in the tag holder”, and see column 17, lines 29-39, “the customer may first indicate to the kiosk 2 the tag or tag style to be printed. This may be done, among other ways, by requiring the customer to enter a particular code in the kiosk 2 to indicate the tag either through the graphical interface 10 or through a scanner, such as a bar code scanner 82 mounted somewhere on the kiosk 2. The bar code scanner 82, for example, may be configured to recognize a bar CODE on the tag itself, the tag packaging or on the customer receipt that corresponds with a known tag style for the kiosk 2”, and see column 5, lines 39-44, “a graphical user interface coupled to the housing and responsive to the controller, the graphical user interface configured to prompt a customer to submit the pet tag to the tag holder and to supply information about an image to mark on the pet tag”, also see column 12, lines 14-21, “the kiosk is modified to include methods of accepting payment such as by credit card or cash or tokens”.  In this case, Hagen’s “credit card” has an identity/information of the guest and it reads on Applicant’s “an identity”. Note that, Giovannoni also teaches this claimed limitations, see below); and, 
signalling the coding/marking tray to eject the coded/marked selected one of the wearables into the dispensing outlet for retrieval by the guest (see column 1, lines 58-59, “then dispenses the etched tag to a tag dispensing tray”, see column 2, lines 49-50, “dispensing the tag to the customer after automatically marking both sides of the tag”, and column 11, line 67 to column 12, line 1, “dispense the tag back to the customer”).
 	Hagen does not specifically disclose programming and distributing a wearable in an automated vending machine.
 	Giovannoni teaches programming and distributing a wearable in an automated vending machine (see Fig.1 to Fig.4, and see [0007], “a wristband containing electronic storage media, which is programmable by the wristband VENDOR as a SERVICE”.  In this case, Giovannoni’s “VENDOR” reads on Applicant’s “vending machine”).  Note that Giovannoni also teaches “signalling the communications circuitry to program the selected one of the unprogrammed wearables, while the selected one of the unprogrammed wearables, with information corresponding to the determined identity” and “determining an identity of the guest from the request” (see Abstract, [0003], [0027] and [0031], “identification”, [0008], “The programmed information may also include facts about the user's name, home address, date of birth, contact telephone numbers, emergency contact person, and employer. Image data, such as photograph, fingerprints, X-Rays, and EKG graphs, may also be programmed into the electronic storage media”, [0030], “Similarly, if the user is a lost child, a police officer or other security personnel can remove the wristband from the child, interconnect the wristband to a computer at hand, and access personal identification and contact information about the child. The photograph and fingerprint information can be cross-checked with the child to confirm identity, and perhaps cross-checked with other data bases available to the officer, as well”). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Giovannoni so into the system of Hagen so that the wristband can be programed by the wristband VENDOR as a service) (also see Giovannoni, [0007]).
	The combination of Hagen and Giovannoni does not specifically disclose communications circuitry adapted to transmit data in a wireless signal to a wearable and to receive data in a wireless signal transmitted from the wearable.  
 	Rass teaches communications circuitry adapted to transmit data in a wireless signal to a wearable and to receive data in a wireless signal transmitted from the wearable (see Fig.2, [0021], “a hearing device 10 is to be programmed with a transponder 11”, and see [0023], “programming purposes, the hearing device 10 is simply placed on the RFID transponder or is brought into its vicinity”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Rass into the system of Hagen and Giovannoni in order to allow a convenient programming of the hearing apparatus with minimal effort (see Rass, Abstract).
 	The combination of Hagen, Giovannoni and Rass does not specifically disclose a method for dynamically programming a wearable.
 	Kologrivov teaches a method for dynamically programming a wearable (see Kologrivov’s claim 10, “The wearable reusable massager and controlling unit of claim 2 further comprising: a logic chip that is programmable to allow manual control, pre-preprogrammed settings, or dynamic programming of the massage cycles to provide the best relief to the user”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Kologrivov into the system of Hagen, Giovannoni and Rass in order to provide the best relief to the user (also see Kologrivov’s claim 10).
	Regarding claim 8, the combination of Hagen, Giovannoni and Rass and Kologrivov further teaches the machine further comprises a card reader adapted to read an identification card so as to determine the identity of the guest (see Hagen, column 12, lines 14-21, “the kiosk is modified to include methods of accepting payment such as by credit card or cash or tokens”.  Note that, Hagen’s “credit card” includes “an identification”.  Note that, Hagen’s “credit card” includes “an identification”, and in order to accept/verify the payment, the kiosk must read the credit card/cash/tokens).  
 	Regarding claim 10, the combination of Hagen, Giovannoni and Rass and Kologrivov further teaches the request indicates a particular style of wearable such that only a wearable amongst the uncoded/unmarked/unprogrammed wearables having the particular style is selected by the program instructions of the module (see Hagen, column 1, lines 22-28, “tag marking kiosks are of four types: stamping, imprinting, stylus engraving and laser etching. Each type uses a different type of marking implement to mark a text message or logo or other image (collectively "image")”, column 1, lines 29-33, “a customer is permitted to approach and operate the kiosk to customize the marking of a particular tag selection from inside the kiosk”, also see column 9, lines 38-50, “may be programmed into the control system and user interface. Additional tutorials and explanations may be programmed in for a service technician, a store manager or other person interfacing with the system to simplify its use”).  
 	Regarding claim 11, the combination of Hagen, Giovannoni and Rass and Kologrivov further teaches the request is initiated upon receipt in the card reader of the identification card (see Hagen, column 12, lines 14-21, “the kiosk is modified to include methods of accepting payment such as by credit card or cash or tokens”.  Note that, Hagen’s “credit card” includes “an identification”, and in order to accept/verify the payment, the kiosk must read the credit card/cash or a card reader includes in the vending machine).  
 	Regarding claim 12, the combination of Hagen, Giovannoni and Rass and Kologrivov further teaches the programming of the selected wearable includes the communications circuitry transmitting to the wearable a directive to store in memory of the wearable, an identity of the guest and the program instructions directing storage in a registry remote from the vending machine of a unique identifier of the selected wearable and the identity of the guest (see Giovannoni, [0020], “Electronic mass storage media 16, such as a flash memory card or drive, or its equivalent, is provided within the wristband 11”, [0028], “a stored file containing that new image, and saving it in the TXT file in the storage media 16”, also see Abstract, [0003], [0027] and [0031], “identification”, [0008], “The programmed information may also include facts about the user's name, home address, date of birth, contact telephone numbers, emergency contact person, and employer. Image data, such as photograph, fingerprints, X-Rays, and EKG graphs, may also be programmed into the electronic storage media”, [0030], “Similarly, if the user is a lost child, a police officer or other security personnel can remove the wristband from the child, interconnect the wristband to a computer at hand, and access personal identification and contact information about the child. The photograph and fingerprint information can be cross-checked with the child to confirm identity, and perhaps cross-checked with other data bases available to the officer, as well”).  

6. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Giovannoni Hagen et al (US 8,050,796 B1) in view of (US 2009/0111286 A1) and further in view of Rass (US 2008/0137889 A1) and Kologrivov et al (US 2016/0228325 A1) and further in view of Tomassi (US 2003/0130762 A1).
	Regarding claim 9, the combination of Hagen, Giovannoni, Rass and Kologrivov teaches the machine further comprises a reader adapted to scan an anatomical portion of the guest so as to determine the identity of the guest (see Giovannoni, [0008], “Image data, such as photograph, fingerprints, X-Rays, and EKG graphs, may also be programmed into the electronic storage media”, and/or see Hagen, column 12, lines 14-21, “the kiosk is modified to include methods of accepting payment such as by credit card or cash or tokens”.  Note that, Hagen’s “credit card” includes “an identification”, and in order to accept/verify the payment, the kiosk must scan the credit card/cash/tokens).  
	The combination of Hagen, Giovannoni, Rass and Kologrivov does not specifically disclose the machine further comprises a biometric reader adapted to biometrically scan an anatomical portion of the guest so as to determine the identity of the guest.
 	Tomassi teaches the machine further comprises a biometric reader adapted to biometrically scan an anatomical portion of the guest so as to determine the identity of the guest (see Title, Fig.1, Abstract and [0011], “a biometric scan from the biometric characteristic verifier contained within the vending machine”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Tomassi into the system of Hagen, Giovannoni, Rass and Kologrivov in order to ensure that the person buying a product from the vending machine is legally allowed to make the purchase (see Tomassi, [0002]).
	
Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/
Primary Examiner, Art Unit 2642